NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2842-20

KIMBERLY RADZEWICK,

           Plaintiff-Respondent,

v.

MHM WINDSOR, LLC, and
JAMIE BENITEZ, d/b/a JIMMY'S
PAINTING,

           Defendants-Respondents,

and

WIZARDS CAR DETAILING,
LLC, FIVE STAR DETAILING,
LLC, ERIC RIVERO, individually
and d/b/a WIZARDS CAR
DETAILING, LLC, and/or FIVE
STAR DETAILING, LLC,

     Defendants.
______________________________

JAMIE BENITEZ, d/b/a JIMMY'S
PAINTING, improperly named as
JIMMY' PAINTING,

           Defendant/Third-Party
      Plaintiff,

v.

SHERWIN-WILLIAMS COMPANY,
SHERWIN-WILLIAMS STORES,
SHERWIN-WILLIAMS PAINTS,
PAINTS STORES GROUP, and
SHERWIN WILLIAMS PAINT
STORE,

     Third-Party Defendants-
     Appellants.
______________________________

            Argued December 2, 2021 – Decided August 1, 2022

            Before Judges Haas, Mitterhoff, and Alvarez.

            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Mercer County,
            Docket No. L-1254-17.

            Ryan T. Winkler (Tucker Ellis, LLP) of the Ohio bar,
            admitted pro hac vice argued the cause for the
            appellants (Campbell Conroy & O'Neil, PC, attorneys;
            Ryan T. Winkler and Meaghann C. Porth, on the brief).

            Andrew S. Blumer argued the cause for respondent
            Kimberly Radzewick.

PER CURIAM

      In this slip and fall case, defendant Sherwin-Williams appeals the Law

Division's April 15, 2021 order denying its motion to dismiss plaintiff's third



                                                                         A-2842-20
                                      2
amended complaint. We affirm, although for slightly different reasons than the

motion judge.

      We discern the following facts from the record. Plaintiff worked at the

MHM Windsor Nissan car dealership in East Windsor, New Jersey. On June 2,

2015, she slipped and fell while walking through an area of the service

department. At the time she fell, an independent contractor, defendant Jaime

Benitez, doing business as Jimmy's Painting, was painting the floor using a

product made by defendant Sherwin-Williams. The product allegedly created

wet and slippery conditions that caused plaintiff to fall and sustain severe and

permanent injuries.

      On June 1, 2017, plaintiff filed suit against Windsor Nissan, Wizards Car

Detailing (a vehicle detailing company that operated in or around the service

department), and Jimmy's Painting, claiming that defendants violated the duty

of care owed to her "to conduct reasonable inspections of the premises and

reasonable inspection of usage of products at the premises, and to make sure no

hazardous conditions existed on the premises." She also filed claims against

fictitious parties involved in the manufacturing of the product used on the floor

because she did not know the identity of the manufacturer.




                                                                           A-2842-20
                                       3
      Pre-suit, plaintiff attempted to identify other potentially liable parties.

She requested information from the named defendants, who ignored plaintiff's

requests. After filing suit, plaintiff again attempted to learn the identity of other

responsible parties. Benitez, who purchased the product he used to paint the

floor, in October 2018, answered Form C Interrogatory 7, which required

disclosure of any contention that plaintiff's "damages were caused or contributed

to by the negligence of any other person." His sworn answer was "None."

Benitez never amended his response.

      Plaintiff first learned of Sherwin-Williams' identity on July 12, 2019,

when Benitez appeared at his deposition with previously undisclosed documents

identifying Sherwin-Williams as the manufacturer of the paint used on the floor.

Benitez explained that, after accepting the job at Windsor Nissan, he consulted

with the manufacturer to determine which paint to use. The specific product,

Sherwin-Williams ArmorSeal 1000 HS Epoxy Part A and ArmorSeal HS Epoxy

Part B, was recommended for the job by a Sherwin-Williams employee who

visited Windsor Nissan to inspect the area.

      On May 28, 2020, plaintiff's liability expert Scott Moore issued a report

explaining that the Sherwin-Williams ArmorSeal made the floor unduly slippery

because it was designed for use with an anti-slip additive that Benitez failed to


                                                                               A-2842-20
                                         4
use. Benitez claimed he was unaware of the anti-slip additive, or that anything

else needed to be added to the paint. The floor failed all wet and dry slip tests

conducted by Moore during his September 17, 2019 site inspection. Defense

counsel received Moore's report on June 9, 2020.

      On June 15, 2020, Benitez moved for leave to assert a third-party

complaint    against   Sherwin-Williams      for   claims   of   contribution     and

indemnification. Sherwin-Williams opposed the motion, alleging that Benitez

engaged in "unexplainable and inexcusable delay" in joining Sherwin-Williams.

The statute of limitations does not bar claims for contribution and

indemnification, and on July 10, 2020, the judge granted the motion.

      On August 17, 2020, plaintiff filed her second amended complaint.

Plaintiff named Sherwin-Williams as a defendant and identified it as the

"manufacturer, distributor, and/or seller . . . of its products, including a product

believed to be a version of ArmorSeal." Prior to the response date for the second

amended complaint, plaintiff filed her third amended complaint. 1



1
   At the hearing on Sherwin-Williams' motion to dismiss, the parties disputed
whether Sherwin-Williams received the second amended complaint. Sherwin-
Williams did not file any responsive pleading until the motion to dismiss plaintiff's
third amended complaint. The motion judge rejected plaintiff's argument that
Sherwin-Williams lacked standing by not answering the second amended complaint.
The issue of standing is not before us.
                                                                                A-2842-20
                                         5
        On November 12, 2020, plaintiff served her third amended complaint in

which she asserted negligent product recommendation, failure to warn, and

defective product claims against Sherwin-Williams. Plaintiff served the third

amended complaint more than five years after her injury and three years after

her first complaint.

        On December 14, 2020, Sherwin-Williams moved to dismiss plaintiff's

third amended complaint, arguing that plaintiff's negligence and product

liability claims were barred by the statute of limitations under N.J.S.A. 2A:14-

2(a). (67-68). Plaintiff contends that her defective product claim was timely

under the fictitious pleading rule,2 and her negligent product recommendation

and failure-to-warn claims were timely under the discovery rule. 3 The judge

denied Sherwin-Williams' motion to dismiss, concluding that plaintiff's claims

were tolled under the discovery and fictitious party rules and related back under

New Jersey third-party practice rules. On May 5, 2021, Sherwin-Williams

moved for leave to appeal from the court's April 15, 2021 interlocutory order.

        On appeal, Sherwin-Williams presents the following arguments for our

consideration:


2
    Rule 4:26-4.
3
    Lopez v. Swyer, 62 N.J. 267 (1973).
                                                                           A-2842-20
                                          6
             POINT I

             APPELLATE REVIEW OF THE TRIAL COURT'S
             APRIL 15, 2021 ORDER IS WARRANTED IN THE
             INTEREST OF JUSTICE AND TO PREVENT
             IRREPARABLE INJURY TO SHERWIN WILLIAMS.

                   1. The Trial Court Failed to Properly Apply the
                   Discovery Rule, Which Required Plaintiff to
                   Exercise Due Diligence and Imposed a "Duty to
                   Act."

                   2. The Law Division Improperly Applied the
                   Fictitious Pleading Rule, Which Does Not
                   Require the Identity of a Specific Defendant to
                   Trigger the Accrual Date.

                   3. The Law Division Ignored New Jersey
                   Supreme Court and Appellate Division Precedent
                   By Allowing Plaintiff's Direct Claims Against
                   Sherwin Williams to Relate Back to Its Original
                   Complaint After Her Claims Expired.

       Sherwin-Williams filed its motion to dismiss under Rule 4:6-2(e),

asserting plaintiff's claims are barred by New Jersey's two-year statute of

limitations.4 "The question as to whether a statute of limitations applies in a

given case is ordinarily a legal matter and 'traditionally within the province of

the court.'" Baez v. Paulo, 453 N.J. Super. 422, 436 (App. Div. 2018) (quoting

Lopez, 62 N.J. at 274.). In conducting our review, we consider the motion



4
    N.J.S.A. 2A:14-2(a).
                                                                           A-2842-20
                                       7
record and the legal issues de novo. Id. at 435–36 (citing Steinberg v. Sahara

Sam's Oasis, LLC, 226 N.J. 344, 349–50 (2016)).

      At the outset, we agree with Sherwin-Williams that the judge misapplied

the discovery rule to toll plaintiff's claims. "The discovery rule is essentially a

rule of equity." Lopez, 62 N.J. at 273. "The Rule 'provides that in an appropriate

case a cause of action will be held not to accrue until the injured party discovers,

or by an exercise of reasonable diligence and intelligence should have

discovered that he [or she] may have a basis for an actionable claim.'"

Szczuvelek v. Harborside Healthcare Woods Edge, 182 N.J. 275, 281 (2005)

(quoting Lopez, 62 N.J. at 272). The critical inquiry is "whether the facts

presented would alert a reasonable person exercising ordinary diligence that he

or she was injured due to the fault of another. The standard is basically an

objective one — whether plaintiff 'knew or should have known' of sufficient

facts to start the statute of limitations running." Ibid. (quoting Martinez v.

Cooper Hosp.-Univ. Med. Ctr., 163 N.J. 45, 52 (2000)). Knowing "the specific

identity of a potential defendant is not a requirement for commencing an action."

Apgar v. Lederle Lab'ys, 123 N.J. 450, 456 (1991).

      Applying these governing principles, we conclude that plaintiff's claims

against Sherwin-Williams accrued no later than June 1, 2017, the date on which


                                                                              A-2842-20
                                         8
she filed her initial complaint. Plaintiff's complaint alleged that she slipped and

fell due to a slippery condition caused by something on the floor that had been

applied by either or both Jimmy's Painting and Wizard's Car Detailing. Count

Two of her complaint asserted claims against fictitious defendants who

manufactured or designed the product on the floor or provided services in

connection with its use. Thus, it is clear on the face of the complaint that the

claims against Sherwin-Williams had accrued, as she understood that her

injuries may have been caused, in part, by the product Benitez applied to the

floor. To the extent the judge applied tolling to discrete theories of liability,

such as negligent advice and failure to warn, that application was both incorrect

and unnecessary. As the Court explained in Harr v. Allstate Ins. Co.,

            Where [an] amendment constitutes the same matter
            more fully or differently laid, or the gist of the action
            or the basic subject of the controversy remains the
            same, it should be readily allowed and the doctrine of
            relation back applied. It should make no difference
            whether the original pleading sounded in tort, contract
            or equity, or whether the proposed amendment related
            to the original or a different basis of action.

            [54 N.J. 287,   299–300     (1969)   (internal   citations
            omitted).]

      Because plaintiff's newly pled failure to warn and negligent advice claims

were merely alternative causes of action under the products liability umbrella


                                                                             A-2842-20
                                        9
initially pled, it was error to set separate and later accrual dates for these claims

based on later-learned facts. We reject, however, Sherwin-Williams's argument

that the judge misapplied the fictitious pleading and relation back doctrine in

finding plaintiff's claims timely.

      "The fictitious pleading rule is the correct way for a litigant to preserve a

cause of action when the litigant knows the nature of the claim but does not

know the tortfeasor's identity." Dunn v. Borough of Mountainside, 301 N.J.

Super. 262, 275 (App. Div. 1997). Our Supreme Court has construed Rule 4:26-

4 to allow "a plaintiff who institutes a timely action against a fictitious defendant

to amend the complaint after the expiration of the statute of limitations to

identify the true defendant." Viviano v. CBS, Inc., 101 N.J. 538, 548 (1986).

When this procedure is properly used, "an amended complaint identifying the

defendant by its true name relates back to the time of filing of the original

complaint." Baez, 453 N.J. Super. at 437 (quoting Viviano, 101 N.J. at 548).

      Although the fictitious pleading rule allows a party to amend its complaint

after the expiration of the statute of limitations, "case law has emphasized the

need for plaintiffs and their counsel to act with due diligence in attempting to

identify and sue responsible parties within the statute of limitations period." Id.

at 438. Rule 4:26–4 may only be used by a plaintiff "if a defendant's true name


                                                                               A-2842-20
                                        10
cannot be ascertained by the exercise of due diligence prior to filing the

complaint." Claypotch v. Heller, Inc., 360 N.J. Super. 472, 479–80 (App. Div.

2003).       In addition, a plaintiff must act with due diligence in taking prompt

steps to substitute a defendant's true name, after becoming aware of that

defendant's identity. Ibid.

       We conclude the judge correctly determined that plaintiff correctly

utilized the fictitious pleading practice thereby preserving her claims against

Sherwin-Williams. Contrary to Sherwin-Williams's argument, she exercised

due diligence to ascertain John Doe manufacturer's true identity both before and

after instituting suit. Pre-suit, plaintiff had unsuccessfully made attempts to

ascertain the identities of other potentially liable parties from the named

defendants.5       After filing suit, plaintiff promptly propounded uniform

interrogatories on Benitez demanding the disclosure of any parties Benitez

would blame for the occurrence of the accident. Benitez's sworn answer was

"none." Despite his continuing obligation to update his responses, Benitez never

amended his initial denial of knowledge of any other party with potential

liability.


5
  It bears noting that if Benitez disclosed the use of Sherwin-Williams paint at
that juncture, plaintiff likely would have filed the subject claim prior to the
statute's expiration.
                                                                            A-2842-20
                                         11
       Plaintiff first learned Sherwin-Williams's true identity on July 12, 2019

when, during his deposition, Benitez unexpectedly produced previously

undisclosed documents identifying Sherwin-Williams as the manufacturer of the

paint used on the floor. More surprising, Benitez testified that a Sherwin-

Williams actually met with him at the jobsite and recommended which paint to

use.   Prior to Benitez's deposition, as the judge found, plaintiff had no

opportunity to learn of Sherwin-Williams's identity because, despite diligent

inquiry, Benitez failed to disclose a fact that was uniquely in his possession.

       We also agree with the judge that plaintiff took steps after the deposition

to join Sherwin-Williams, and that it was reasonable to consult an expert to

affirm there was a valid claim prior to joining Sherwin-Williams in the lawsuit.

Moore conducted a site inspection less than two months after the deposition and

issued his report on May 28, 2020, explaining that the Sherwin-Williams

ArmorSeal Benitez used to paint the floor caused it to be unduly slippery

because it was designed to be used with an anti-slip additive which Benitez

failed to use. Plaintiff filed her second amended complaint on August 17, 2020,

less than a month after the expert report issued. Thus, the record shows that any

delay in joining Sherwin-Williams was attributable to Benitez's failure to

disclose the facts, and not to any lack of diligence on plaintiff's part.


                                                                            A-2842-20
                                        12
Affirmed.




                 A-2842-20
            13